                     Case 5:19-cv-00385-MTT Document 14 Filed 10/25/19 Page 1 of 3


Kim Tavalero

From:                 Jeff R <jeff@completefl.com>
Sent:                 Friday, October 25, 2019 12:23 PM
To:                   Kim Tavalero
Subject:              Evidence in Butts County Halloween Law Suit for Judge Marc Treadwell
Attachments:          A statement from the Association for the Treatment of Sexual Abusers.pdf


Hello:
I would respectfully like to ask to enter evidence as a friend of the court. I believe that this would be considered an
amicus brief.
I am not a lawyer, and so I would ask the court's indulgence in this non‐standard format.

Nevertheless, I wish to respectfully assert my right (should it exist) to have a say in this matter and to introduce what I
believe to be important evidence in this instant case.

The evidence is a statement of fact and findings from an internationally known group of psychological professionals who
specialize in the treatment of Sexual Offenders. (It is attached to this email in pdf format.) This piece of evidence
presents the scientific findings that there is no correlation between the Halloween holiday and sexual deviancy as it
relates to the molestation of children. The connection is, in fact, a myth.

[The Association for the Treatment of Sexual Abusers is an international, multi-disciplinary organization dedicated to
making society safer by preventing sexual abuse. ATSA promotes sound research, effective evidence-based practice,
informed public policy, and collaborative community strategies that lead to the effective assessment, treatment, and
management of individuals who have sexually abused or are at risk to abuse.

ATSA's members include treatment providers, researchers and educators, victims' rights advocates, law enforcement
and court officials, and representatives of many other stakeholder groups. The core values that guide ATSA are
professional excellence, community safety, collaboration, and advocacy. ATSA promotes the philosophy that
empirically based assessment, practice, management, and policies enhance community safety, reduce sexual
recidivism, protect victims and vulnerable populations, transform the lives of those caught in the web of sexual
violence, and illuminate paths to prevent sexual abuse.]

Thank you, your honor.

Respectfully,

Jeffrey W. Russell

806 E. 17th St.
Lehigh Acres, FL 33972

239.236.6359

Jeff R


                                                              1
                                                                                                                               Case 5:19-cv-00385-MTT Document 14 Filed 10/25/19 Page 2 of 3
Systems Manager

         To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




Wedding + Events – Florida’s West Coast


..........................................................................................................................

813.961.2900 Tampa https://completewedo.com/tampa/

239.949.5300 Fort Myers https://completewedo.com/Fort-Myers/

941.360.2222 Sarasota https://completewedo.com/sarasota/

https://www.facebook.com/CompleteFL

..........................................................................................................................

Photography | DJ | Video | Photo Booth | Lighting




                                                                                                                                                             2
          Case 5:19-cv-00385-MTT Document 14 Filed 10/25/19 Page 3 of 3




A statement from the Association for the Treatment of Sexual Abusers.

As October arrives and families begin preparing for Halloween, it is always a priority to ensure
children’s safety during this holiday. It is important to learn the facts and know the risks to your child
during this festive time. A heightened risk of being sexually abused is NOT one of the dangers
children face at Halloween.

The simple fact is that there are no significant increases in sex crimes on or around Halloween.
There is no “Halloween effect.” There is no change in the rate of sexual crimes by non-family
members during Halloween. That was true both before and after communities enacted laws to
restrict the activities of registrants during Halloween.

The crimes that do increase around Halloween are vandalism and property destruction, as well as
theft, assault, and burglary. In addition, according to the Centers for Disease Control, children are
four times more likely to be killed by a pedestrian/motor-vehicle accident on Halloween than on any
other day of the year.

Fully 93% of sexual assaults on children are perpetrated by someone known to, and trusted by, the
child and the child’s family. But due to the myths regarding child sexual abuse that focus on
“stranger danger,” communities and lawmakers often endorse policies that do little to prevent sexual
abuse and instead unnecessarily stretch limited law enforcement resources.

Jurisdictions that ban individuals on sex offender registries from participating in any Halloween
activities, require registrants to post signs in their yards during Halloween, or round up registrants for
the duration of trick-or-treating do not make children safer. Instead, these approaches create a false
sense of safety while using law enforcement resources that could be better spent protecting children
against the higher risk they do face during Halloween – injury or death from motor vehicles.

Child sexual abuse is a serious public health issue that faces all communities. Although the
prevalence of child sexual abuse can be difficult to determine due to under-reporting, researchers
estimate that one in four girls and one in six boys will be victims of sexual abuse before age 18.

For concerned parents, the best way to protect children from sexual abuse is to know the facts about
sexual offending and take precautions based on facts, not fears. Parents can visit www.atsa.com to
learn more about sexual abuse and prevention.
